
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.24


CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


        This Confidential Separation Agreement and General Release of All Claims
("Agreement") is made by and between Peregrine Systems, Inc. ("Peregrine") and
Andrew Cahill ("Employee") with respect to the following facts:

        A.    Employee is currently employed by Peregrine as Executive Vice
President, Global Field Operations.

        B.    Employee's employment will terminate effective November 26, 2003
("Separation Date").

        C.    Employee and Peregrine are parties to a Secured Promissory Note
(the "Note"), effective June 8, 2000.

        D.    The parties desire to settle all claims and issues that have, or
could have been raised, between them including all claims in relation to
Employee's employment with Peregrine and arising out of or in any way related to
the acts, transactions or occurrences between Employee and Peregrine to date,
including, but not limited to, Employee's employment with Peregrine or the
termination of that employment, on the terms set forth below.

        THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:

        1.     Severance Package. Peregrine agrees to provide Employee with the
following payments and benefits ("Severance Package") to which Employee is not
otherwise entitled. The parties acknowledge and agree that the consideration
herein constitutes adequate legal consideration for the promises and
representations made by the parties in this Agreement.

        1.1.  Salary Continuation Severance Payments. Peregrine agrees to pay
Employee the equivalent of twelve (12) months' base salary, or Three Hundred
Thirty Thousand Dollars and Zero Cents ($330,000.00) less all appropriate
federal and state income and employment taxes ("SC Severance Payment"). The SC
Severance Payment will be paid in semi-monthly installments during the period
between December 1, 2003 and November 30, 2004 ("Salary Continuation Period"),
following the Effective Date of the Agreement as described in paragraph 8.4.

        1.1.1. Notwithstanding the above, if Employee is at any time found to be
guilty of any criminal misconduct, enters into a plea bargain, is found civilly
liable or enters into a civil settlement with any governmental agency in
connection with his employment with Peregrine then any unpaid SC Severance
Payment shall be suspended and the full amount of the SC Severance Payment paid
by Peregrine promptly shall be refunded by Employee. The fact that any finding
of civil or criminal liability is subject to appeal shall not affect the
application of this subsection 1.1.1.

        1.2.  Lump Sum Severance Payment. Peregrine agrees to pay Employee
$300,000 in a lump sum on January 5, 2004, less all appropriate federal and
state income and employment taxes ("LS Severance Payment").

        1.2.1. Payment of the LS Severance Payment is not subject to
paragraph 1.1.1, above.

        1.3.  Payment of the Note. Employee agrees to pay Peregrine all sums
remaining unpaid under the Note simultaneously with the payment made to Employee
pursuant to section 1.2.

        1.4.  Continuation of Medical, Dental, and Vision Benefits. Peregrine
agrees to reimburse Employee for the cost of continuing medical, dental, and
vision benefits under COBRA that is above the amount Employee would pay for such
benefits as a full-time employee, provided Employee makes a timely election
under COBRA. Peregrine will continue these payments through

--------------------------------------------------------------------------------






the earlier to occur of November 30, 2004, and the date Employee is eligible for
medical benefits from another employer.

        1.5.  Del Mar Country Club Membership. Peregrine and Employee
acknowledge that the Del Mar Country Club Membership, originally understood by
the parties to be held in Peregrine's name, has recently been determined to be
held in Employee's name and is, therefore, Employee's membership and not an
asset of Peregrine. Peregrine will make a payment to appropriate tax authorities
to cover Employee's imputed income on the payments made by the Company for this
membership. This payment will be made through Peregrine's normal payroll gross
up process.

        1.6.  Initial Communication of Employee's Termination. Employee has
agreed to and approved the language set forth in Attachment A to the Agreement,
which is incorporated herein by reference, to be distributed by Peregrine to
initially communicate that his employment with Peregrine has terminated.

        2.     General Release.

        2.1.  Except as provided in 6.5, Employee unconditionally, irrevocably
and absolutely releases and discharges Peregrine, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
affiliated entities of Peregrine, past and present, as well as Peregrine's
employees, officers, directors, agents, successors and assigns (collectively,
"Released Parties") from all claims related in any way to the transactions or
occurrences between Employee and Released Parties to date, to the fullest extent
permitted by law, including, but not limited to, Employee's employment with
Peregrine, the termination of Employee's employment, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or in any way
connected with Employee's employment with Peregrine. This release is intended to
have the broadest possible application and includes, but is not limited to, any
tort, contract, common law, constitutional or other statutory claims, including,
but not limited to alleged violations of the California Labor Code or the
federal Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964 and
the California Fair Employment and Housing Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, as amended, ERISA, FMLA
and all claims for attorneys' fees, costs and expenses.

        2.1.1. Except to the extent provided in paragraph 6.5, this release
further includes an agreement on the part of Employee to release and consent to
the disallowance, with prejudice, of all proofs of claim that have been or could
be filed by Employee in the Peregrine bankruptcy case, including, without
limitation, proof of claim numbers 809 and 812. Employee will cooperate with
Peregrine in submitting an order to the bankruptcy court disallowing these
proofs of claim.

        2.2.  Employee acknowledges that he may discover facts or law different
from, or in addition to, the facts or law that are presently know or believed to
be true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.

        2.3.  Employee declares and represents that he intends his Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release of all claims known and unknown, suspected
or unsuspected and, regardless of the adequacy or inadequacy of the
consideration, he intends the release herein to be final and complete. Employee
executes this release with the full knowledge that this release covers all
possible claims to the fullest extent permitted by law.

--------------------------------------------------------------------------------






        3.     California Civil Code Section 1542 Waiver. Employee expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived. That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        4.     Representation Concerning Filing of Legal Actions. Employee
represents that, as of the date of this Agreement, he has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against any Released Parties in any court or with any governmental agency.
Employee further agrees that, to the fullest extent permitted by law, he will
not prosecute, nor allow to be prosecuted on his behalf, in any administrative
agency, whether state or federal, or in any court, whether state or federal, any
claim or demand of any type related to the matters released above, it being the
intention of Employee that with the execution of this release, the Released
Parties will be absolutely, unconditionally and forever discharged of and from
all obligations related in any way to the matters discharged herein.

        5.     Nondisparagement. Employee agrees not to make any voluntary
statements, written or verbal, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practice, products, services or conduct of Peregrine or
any of the other Released Parties.

        6.     Confidentiality and Return of Peregrine Property.

        6.1.  Confidential Separation Information. Employee agrees that the
terms and conditions of this Agreement, as well as the discussions that led to
the terms and conditions of the Agreement (collectively referred to as the
"Confidential Separation Information") are intended to remain confidential
between Employee and Peregrine. Employee further agrees that Employee will not
disclose the Confidential Separation Information to any other persons, except
that Employee may disclose such information to Employee's immediate family
members and to Employee's attorney(s) and accountant(s), if any, to the extent
needed for legal advice or income tax reporting purposes. When releasing this
information to any such person, Employee shall advise the person receiving the
information of its confidential nature, and shall receive from such person, that
person's agreement to maintain the confidentiality of the information provided
to that person. Neither Employee, nor anyone to whom the Confidential Separation
Information has been disclosed will respond to, or in any way participate in or
contribute to, any public discussion, notice or other publicity concerning the
Confidential Separation information. Without limiting the generality of the
foregoing, Employee specifically agrees that neither Employee, Employee's
immediate family, Employee's attorney nor Employee's accountant, if any, shall
disclose the Confidential Separation information to any current, former or
prospective employee of Peregrine.

        6.2.  Confidential and Proprietary Information. Employee also agrees
that Employee will not use, remove from Peregrine's premises, make unauthorized
copies of or disclose any confidential or proprietary information of Peregrine
or any affiliated or related entities, including but not limited to, their trade
secrets, copyrighted information, customer lists, human resources records,
payroll records, personnel file records, billing records, any information
encompassed in any research and development, reports, work in progress,
drawings, software, computer files or models, designs, plans, proposals,
marketing and sales programs, financial projections, and all concepts or ideas,
materials or information related to the business or sales of Peregrine and any
affiliated or related entities that has not previously been released to the
public by an authorized representative of those companies.

        6.3.  Return of Company Property. By signing this Agreement, Employee
represents and warrants that Employee will have returned to Peregrine on or
before the Separation Date, all

--------------------------------------------------------------------------------






Peregrine property, including all confidential and proprietary information, as
described in paragraph 6.2 above, and all materials and documents containing
trade secrets and copyrighted materials, including all copies and excerpts of
the same.

        6.4.  Continuing Obligations. Employee further agrees to comply with all
continuing obligations of the Invention, Non-Disclosure and Arbitration
Agreement, signed by him, including but not limited to promises to protect all
confidential and proprietary information of Peregrine. Employee understands that
he may have knowledge that may be needed by Peregrine in the event of an
investigation or court proceeding involving Peregrine. In return for the
severance payment Employee is receiving under the Agreement, Employee agrees to
cooperate fully with and respond truthfully, completely, and promptly to any
request for information made by Peregrine or its attorneys in connection with
any investigation or court proceeding involving Peregrine. Peregrine agrees to
reimburse Employee for reasonable travel expenses that Employee incurs at
Peregrine's request to respond to Peregrine requests for information. Peregrine
agrees to consider in good faith any request for information made by Employee or
his attorneys in connection with any investigation or court proceeding involving
Employee, but Peregrine will determine in its sole discretion whether or not to
provide any such information and Peregrine reserves the right in its sole
discretion to notify any government agency of information provided to Employee.

        6.5.  Advance of Legal Expenses; Indemnification. Pursuant to the
agreement of the parties set forth in the August 13, 2003 letter to Employee
from Kathy Vizas for Peregrine, Peregrine is hereby exercising its right to
cease advancing and reimbursing Employee's legal expenses incurred in connection
with the referenced investigation after the Separation Date. Any claim(s) for
indemnification of Employee with regard to Peregrine arising out of facts
occurring before the effective date of the Fourth Amended Plan of Reorganization
of Peregrine Systems, Inc. and Peregrine Remedy, Inc., as modified (the "Plan"),
shall be governed exclusively by the terms of the Plan. Any claims for
indemnification of Employee with regard to Peregrine arising out of facts
occurring after the effective date of the Plan, shall be governed by applicable
law.

        6.6.  Noncompetition/Inevitable Disclosure. Employee acknowledges that
Peregrine's business is highly innovative and competitive and that trade secret
information and Confidential Information that Employee has come to possess
during his employment involve valuable and proprietary information, including
information with regard to the products, services, product development and
design, manufacturing, pricing and sales and marketing strategy. Employee
further acknowledges that this trade secret information and Confidential
Information would necessarily be utilized by Employee during the lifecycle of
the Company's products, even if Employee attempted in good faith not to utilize
the information, if Employee were to accept other employment involving products
and/or services similar to those with which Employee was involved with
Peregrine. Although the lifecycles of such products and services vary depending
upon the service or the product, Employee and Peregrine agree that for Peregrine
and its products a 12 month period of protection is reasonable and necessary in
order to protect Peregrine's trade secrets and Confidential Information.
Accordingly, Employee agrees that for the 12 month period following the
termination of Employee's employment with Peregrine, Employee will not, directly
or indirectly, engage in any business, or become an employee of, consult with,
render services for, own, manage, control, participate in, or in any manner
engage in any business where the performance of Employee's duties and/or the
knowledge utilized would be similar to the duties of, or the knowledge utilized
by, Employee at Peregrine, for in such circumstances Employee and Peregrine
agree that the performance of Employee's duties for any such new employer,
business or entity would inevitably result (through intentional, negligent or
inadvertent action) in Employee's utilizing trade secret or Confidential
Information that Employee acquired as a result of Employee's employment by, or
association with, Peregrine. Because of the international scope of Peregrine's
markets, Employee and Peregrine agree that such limitations shall apply
throughout the world wherever Peregrine sells its products.

        7.     No Admissions. By entering into this Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and

--------------------------------------------------------------------------------



acknowledge that this Agreement is not an admission of liability and shall not
be used or construed or such in any legal or administrative proceeding.

        8.     Older Workers' Benefit Protection Act. This Agreement is intended
to satisfy the requirements of the Older Workers' Benefit Protection Act, 29
U.S.C. sec. 626(f). The following general provisions, along with the other
provisions of this Agreement, are agreed to for this purpose:

        8.1.  Employee acknowledges and agrees that he has read and understands
the terms of this Agreement.

        8.2.  Employee acknowledges that this Agreement advises him in writing
that he may consult with an attorney before executing this Agreement, and that
he has obtained and considered such legal counsel as he deems necessary, such
that he is entering into this Agreement freely, knowingly, and voluntarily.

        8.3.  Employee acknowledges that he has been given at least twenty-one
(21) days in which to consider whether or not to enter into this Agreement.
Employee understands that, at him option, Employee may elect not to use the full
21-day period.

        8.4   This Section 8 shall not become effective or enforceable until the
eighth day after Employee signs this Agreement. In other words, Employee may
revoke his acceptance of this Section within seven (7) days after the date he
signs it. Employee's revocation must be in writing any received by Peregrine's
Human Resources Department by 6:00 p.m. P.S.T. on the seventh day in order to be
effective. If Employee does not revoke acceptance within the seven (7) day
period, Employee's acceptance of this Section shall become binding and
enforceable on the eighth day ("Effective Date"). The SC Severance Payment is
being paid in consideration of his waiver of any claims with regard to the
federal Age Discrimination in Employment Act and that in the event of a
revocation provided in this subsection 8.4, such payments will not be made.

        9.     Severability. In the event any provision of this Agreement shall
be found unenforceable by an arbitrator or a court of competent jurisdiction,
the provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefits contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

        10.   Full Defense. This Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof. Employee and Peregrine agree that in the event an
action or proceeding is instituted by the other in order to enforce the terms or
provisions of this Agreement, the prevailing party shall be entitled to an award
of reasonable costs and attorneys' fees incurred in connection with enforcing
this Agreement.

        11.   Good Faith. The parties agree to do all things necessary and to
execute all further documents necessary and appropriate to carry out and
effectuate the terms and purposes of this Agreement.

        12.   Applicable Law. The validity, interpretation and performance of
this Agreement shall be construed and interpreted according to the laws of the
United States of America and the state of California.

        13.   Entire Agreement; Modification. Except with respect to any rights
that may exist in either party with regard to indemnification, this Agreement,
including the surviving provisions of the Invention, Non-Disclosure and
Arbitration Agreement (including its arbitration provisions) referenced above,
is intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter. It is agreed that there are no collateral
agreements or representations, written or oral, regarding the terms and
conditions of Employee's separation of employment with Peregrine and settlement
of all claims

--------------------------------------------------------------------------------




between the parties other than those set forth in this Agreement. This Agreement
may be amended only by a written instrument executed by all parties hereto.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.


Dated: 12/24/03
 
By:
/s/  ANDREW CAHILL      

--------------------------------------------------------------------------------

Andrew Cahill
Dated: 12/24/03
 
By:
/s/  MARY LOU O'KEEFE      

--------------------------------------------------------------------------------

Mary Lou O'Keefe
Sr. VP, Human Resources

--------------------------------------------------------------------------------





QuickLinks


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
